                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KRISTINA KIPP, et al.                             :          CIVIL ACTION
                                                  :
    v.                                            :          No. 17-3958
                                                  :
WEYERHAUSER COMPANY                               :

                                             ORDER

          AND NOW, this 14th day of December, 2018, upon consideration of Defendant

Weyerhaeuser Company’s (Weyerhaeuser) Motion to Compel Arbitration, Named Plaintiffs’

response thereto, Weyerhaeuser’s reply, Named Plaintiffs’ Notice of Supplemental Authority,

Weyerhaeuser’s Notice of Supplemental Authority, and the parties’ presentations during the

December 6, 2018, oral argument, it is ORDERED Weyerhaeuser’s Motion (Document 26) is

DENIED.

          Weyerhaeuser is further DIRECTED to file exhibits to, or other components of, its future

filings as separate attachments on the Court’s Electronic Case Filling System (ECF). 1 Failure to

comply with this directive may result in the Court striking non-conforming documents sua

sponte.

                                                             BY THE COURT:



                                                             /s/ Juan R. Sánchez
                                                             Juan R. Sánchez, C.J.




1
  Weyerhaeuser filed the numerous exhibits to its Motion to Compel Arbitration and Notice of
Supplemental Authority as part of the “main document” on ECF, rather filing each exhibit as a
separate attachment to the main document. Instructions for properly filing exhibits (and other
components of filings) can be found under the heading, “Adding Attachments to Documents
Being Filed,” located on page 19 of the Court’s Electronic Case Filing System (ECF) Attorney
User Manual for Civil Cases, available at: https://ecf.paed.uscourts.gov/documents/ug_ci.pdf.
